DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean McCarthy on July 14, 2022.
Claims
	The claim set filed June 27, 2022 has been amended as follows:
	Please cancel claim 40.
1. (Previously Presented) An upper for an article of footwear comprising: 
a base layer configured to define a foot-receiving cavity; 
an exterior layer at least partially covering an outer side of the base layer and defining a first aperture and a second aperture both in a forefoot region of the exterior layer with the second aperture rearward of the first aperture; 
a first strap and a second strap, each including a central portion, an outer front branch, and an outer rear branch, the outer front branch and the outer rear branch disposed between the outer side of the base layer and the exterior layer, the outer front branch extending forward from the central portion to a lower extent of the base layer and the outer rear branch extending rearward from the central portion to the lower extent of the base layer, the outer front branch of the second strap crossing the outer rear branch of the first strap and disposed forward of the outer rear branch of the first strap at the lower extent of the base layer; 
wherein the central portion of the first strap extends through the first aperture and defines a first loop configured to receive a lace, and the central portion of the second strap extends through the second aperture and defines a second loop configured to receive the lace; 
wherein the first strap and the second strap each include an inner front branch and an inner rear branch extending from the central portion and disposed at an inner side of the base layer, with the inner front branch symmetrical with the outer front branch disposed at the outer side of the base layer and the inner rear branch symmetrical with the outer rear branch disposed at the outer side of the base layer; 
wherein the first strap is a unitary, continuous piece that doubles over a top edge of the base layer at a throat opening defined by the base layer so that the outer front branch of the first strap and the outer rear branch of the first strap are disposed at the outer side of the base layer and the inner front branch of the first strap and the inner rear branch of the first strap are disposed at the inner side of the base layer; 
and wherein the second strap is a unitary, continuous piece that doubles over the top edge of the base layer at the throat opening so that the outer front branch of the second strap and the outer rear branch of the second strap are disposed at the outer side of the base layer and the inner front branch of the second strap and the inner rear branch of the second strap are disposed at the inner side of the base layer.  
2. (Previously presented) The upper of claim 1, wherein the central portion of the first strap is secured at the inner side of the base layer to define the first loop and/or the central portion of the second strap is secured at the inner side of the base layer to define the second loop.  
3. (Previously presented) The upper of claim 1, wherein: the outer front branch and the outer rear branch of the first strap are unaffixed between the lower extent of the base layer and the central portion of the first strap; and the outer front branch and the outer rear branch of the second strap are unaffixed between the lower extent of the base layer and the central portion of the second strap.  
4. (Previously presented) The upper of claim 1, wherein: the outer front branch and the outer rear branch of the first strap are affixed to the outer side of the base layer between the lower extent of the base layer and the central portion of the first strap; 
and the outer front branch and the outer rear branch of the second strap are affixed to the outer side of the base layer between the lower extent of the base layer and the central portion of the second strap.  
5. (Previously presented) The upper of claim 1, wherein the outer front branch of the second strap is affixed to the outer rear branch of the first strap where the outer front branch of the second strap crosses the outer rear branch of the first strap.  
6. (Currently amended) The upper of claim 1, wherein the first strap and the second strap extend along the inner side of the base layer in the foot-receiving cavity to the lower extent of the base layer.  
8. (Previously presented) The upper of claim 1, wherein the first strap and the second strap are unaffixed to the base layer except at the lower extent of the base layer.  
9. (Previously presented) The upper of claim 1, wherein the outer front branch of the second strap crosses over an outer side of the outer rear branch of the first strap.  
10. (Previously presented) The upper of claim 1, wherein a portion of the exterior layer overlaying the first strap and the second strap is transparent or translucent.  
11. (Previously presented) The upper of claim 1, wherein the first strap and the second strap are an inextensible material.  
12. (Previously presented) The upper of claim 1, wherein the first aperture, the second aperture, the first strap, and the second strap are disposed at a medial side of the base layer with the first loop and the second loop disposed at a throat opening defined by the base layer.  
13. (Previously presented) The upper of claim 1, wherein the first aperture, the second aperture, the first strap, and the second strap are disposed at a lateral side of the base layer with the first loop and the second loop disposed at a throat opening defined by the base layer.  
14. (Original) The upper of claim 13, wherein the exterior layer further defines a third aperture and a fourth aperture both disposed at a medial side of the base layer in the forefoot region of the base layer with the fourth aperture rearward of the third aperture, and the upper further comprising: 
a third strap and a fourth strap, each including a central portion, a front branch, and a rear branch, the front branch and the rear branch disposed between the base layer and the exterior layer, the front branch extending forward from the central portion to a lower extent of the base layer, and the rear branch extending rearward from the central portion to the lower extent of the base layer; 
wherein the central portion of the third strap extends out from between the base layer and the exterior layer through the third aperture and defines a third loop configured to receive the lace, the central portion of the fourth strap extends out from between the base layer and the exterior layer through the fourth aperture and defines a fourth loop configured to receive the lace, and the front branch of the fourth strap crossing the rear branch of the third strap and disposed forward of the rear branch of the third strap at the lower extent of the base layer.  
15. (Previously presented) The upper of claim 1, wherein: 
the central portion, the outer front branch and the outer rear branch of the first strap form a shape of an inverted Y; 
and the central portion, the outer front branch and the outer rear branch of the second strap form a shape of an inverted Y.  
16. (Previously presented) The upper of claim 1, wherein a lower end of the outer front branch of the first strap, a lower end of the outer rear branch of the first strap, and a lower end of the outer front branch of the second strap are positioned in the forefoot region of the upper, and a lower end of the outer rear branch of the second strap is positioned in a midfoot region of the upper.  
17. (Previously presented) The upper of claim 1, wherein a portion of the exterior layer overlaying the first strap and the second strap is a translucent stretch woven material.  
18. (Previously presented) The upper of claim 1, wherein the first strap and the second strap each have a width and a thickness, and the width is at least three times greater than the thickness.  
19. (Currently amended) An article of footwear comprising:
a sole structure;
an upper including an inner layer and an outer layer, the inner layer secured at a lower extent to the sole structure and defining a foot-receiving cavity, the outer layer at least partially covering an outer side of the inner layer at a forefoot region of the upper and including a first aperture and a second aperture;
the upper further comprising a first anchoring strap and a second anchoring strap each having a central portion, a front branch, and a rear branch, the front branch and the rear branch both diverging from the central portion and extending downward between the inner layer and the outer layer and secured at the sole structure, the front branch of the second anchoring strap crossing the rear branch of the first anchoring strap and disposed forward of the rear branch of the first anchoring strap at the sole structure, the central portion of the first anchoring strap emerging from between the inner layer and the outer layer through the first aperture and defining a first loop, the central portion of the second anchoring strap emerging from between the inner layer and the outer layer through the second aperture and defining a second loop; 
a lace engaged with both the first loop and the second loop;
wherein a portion of the sole structure extends upward on an outer side of the outer layer and above a biteline between the upper and the sole structure to a peak that overlies a portion of one or both of the first anchoring strap and the second anchoring strap; 
an overlay between the outer layer and the peak of the sole structure; wherein an outer periphery of the overlay follows an outer periphery of the peak;
wherein the first anchoring strap is a single component of a unitary material and is doubled over at the central portion of the first anchoring strap so that an outer front branch of the first anchoring strap and an outer rear branch of the first anchoring strap are disposed at the outer side of the inner layer and an inner front branch of the first anchoring strap and an inner rear branch of the first anchoring strap are disposed at an inner side of the inner layer; and
wherein the second anchoring strap is a single, unitary component and is doubled over at the central portion of the second anchoring strap so that an outer front branch of the second anchoring strap and an outer rear branch of the second anchoring strap are disposed at the outer side of the inner layer and an inner front branch of the second anchoring strap and an inner rear branch of the second anchoring strap are disposed at an inner side of the inner layer.
 38. (Previously Presented) The article of footwear of claim 19, wherein the portion of the sole structure extending upward on the outer side of the outer layer and above the biteline is between the front branch of the second anchoring strap and the rear branch of the second anchoring strap, and wherein the overlay is thicker, denser, or both thicker and denser than the outer layer.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an upper for an article of footwear comprising: a base layer configured to define a foot-receiving cavity; an exterior layer at least partially covering an outer side of the base layer and defining a first aperture and a second aperture both in a forefoot region of the exterior layer with the second aperture rearward of the first aperture; a first strap and a second strap, each including a central portion, an outer front branch, and an outer rear branch, the outer front branch and the outer rear branch disposed between the outer side of the base layer and the exterior layer, the outer front branch extending forward from the central portion to a lower extent of the base layer and the outer rear branch extending rearward from the central portion to the lower extent of the base layer, the outer front branch of the second strap crossing the outer rear branch of the first strap and disposed forward of the outer rear branch of the first strap at the lower extent of the base layer; wherein the central portion of the first strap extends through the first aperture and defines a first loop configured to receive a lace, and the central portion of the second strap extends through the second aperture and defines a second loop configured to receive the lace; wherein the first strap and the second strap each include an inner front branch and an inner rear branch extending from the central portion and disposed at an inner side of the base layer, with the inner front branch symmetrical with the outer front branch disposed at the outer side of the base layer and the inner rear branch symmetrical with the outer rear branch disposed at the outer side of the base layer; wherein the first strap is a unitary, continuous piece that doubles over a top edge of the base layer at a throat opening defined by the base layer so that the outer front branch of the first strap and the outer rear branch of the first strap are disposed at the outer side of the base layer and the inner front branch of the first strap and the inner rear branch of the first strap are disposed at the inner side of the base layer; and wherein the second strap is a unitary, continuous piece that doubles over the top edge of the base layer at the throat opening so that the outer front branch of the second strap and the outer rear branch of the second strap are disposed at the outer side of the base layer and the inner front branch of the second strap and the inner rear branch of the second strap are disposed at the inner side of the base layer. 
The closest prior art is Cooper US 20190082792, Hatfield US 20130104423, Bell US 9888743, and Luedecke US 20190017205. Cooper does not teach a first strap that is a unitary, continuous piece that doubles over a top edge of the base layer at a throat opening of the base layer so that the outer front branch of the first strap and the outer rear branch of the first strap are disposed at the outer side of the base layer and the inner front branch of the first strap and the inner rear branch of the first strap are disposed at the inner side of the base layer; and a second strap that is a unitary, continuous piece that doubles over the top edge of the base layer at the throat opening so that the outer front branch of the second strap and the outer rear branch of the second strap are disposed at the outer side of the base layer and the inner front branch of the second strap and the inner rear branch of the second strap are disposed at the inner side of the base layer. Hatfield does not teach a first strap that is a unitary, continuous piece that doubles over a top edge of the base layer at a throat opening of the base layer so that the outer front branch of the first strap and the outer rear branch of the first strap are disposed at the outer side of the base layer and the inner front branch of the first strap and the inner rear branch of the first strap are disposed at the inner side of the base layer; and a second strap that is a unitary, continuous piece that doubles over the top edge of the base layer at the throat opening so that the outer front branch of the second strap and the outer rear branch of the second strap are disposed at the outer side of the base layer and the inner front branch of the second strap and the inner rear branch of the second strap are disposed at the inner side of the base layer. Bell does not teach an outer front branch of the first strap and the outer rear branch of the first strap are disposed at the outer side of the base layer and the inner front branch of the first strap and the inner rear branch of the first strap are disposed at the inner side of the base layer; and an outer front branch of the second strap and the outer rear branch of the second strap are disposed at the outer side of the base layer and the inner front branch of the second strap and the inner rear branch of the second strap are disposed at the inner side of the base layer. Luedecke does not teach a first strap that is a unitary, continuous piece that doubles over a top edge of the base layer at a throat opening of the base layer so that the outer front branch of the first strap and the outer rear branch of the first strap are disposed at the outer side of the base layer and the inner front branch of the first strap and the inner rear branch of the first strap are disposed at the inner side of the base layer; and a second strap that is a unitary, continuous piece that doubles over the top edge of the base layer at the throat opening so that the outer front branch of the second strap and the outer rear branch of the second strap are disposed at the outer side of the base layer and the inner front branch of the second strap and the inner rear branch of the second strap are disposed at the inner side of the base layer. Modifying Cooper, Bell, Hatfield, and Luedecke to have the claimed structure would be hindsight reconstruction based on the Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732